Citation Nr: 0638218	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.

3.  Entitlement to service connection for diminished visual 
acuity.

4.  Entitlement to service connection for peripheral vascular 
disease.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2004 rating decision 
and a November 2004 Decision Review Officer Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA.  Specifically, the veteran has not been advised of 
the evidence he needs to submit to substantiate his claim of 
service connection on a secondary basis and of the evidence 
he needs to submit to substantiate a claim for an increased 
evaluation.  Therefore, it is apparent that the Board must 
remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record relating to his 
claims for secondary service connection 
and an increased initial rating (1) that 
is necessary to substantiate the claim; 
(2) that VA will seek to obtain; and (3) 
that the claimant is expected to provide.  
The veteran should also be advised to 
provide any evidence in his possession 
that pertains to the claim.  In addition, 
the veteran should be informed that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  The case should again be reviewed.  
If any benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


